Dismissed and Memorandum Opinion filed February 28, 2008







Dismissed
and Memorandum Opinion filed February 28, 2008.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00001-CV
____________
 
FORREST S. PULLEN, Appellant
 
V.
 
CATLIN, INC. CATLIN UNDERWRITING
AGENCY U.S., INC.
and EUGENIE SHEA, Appellees
 

 
On Appeal from the 333rd District
Court
Harris County, Texas
Trial Court Cause No.
2005-67189
 

 
M E M O R
A N D U M   O P I N I O N




This
appeal is from a judgment signed September 25, 2007.  Appellant filed a timely
motion for new trial.  The notice of appeal was filed December 26, 2007.  To
date, our records show that appellant has neither established indigence nor
paid the $175.00 appellate filing fee.  See Tex. R. App. P. 5 (requiring payment of fees in civil cases
unless indigent); Tex. R. App. P. 20.1 (listing
requirements for establishing indigence); see also Order Regarding Fees
Charged in Civil Cases in the Supreme Court and the Courts of Appeals and
Before the Judicial Panel on Multidistrict Litigation, Misc. Docket No. 07-9138
(Tex. Aug. 28, 2007) (listing fees in court of appeals); Tex. Gov=t Code Ann. ' 51.207 (Vernon
2005) (same).  On
January 29, 2008, appellant was notified that the filing fee was past due and
the appeal was subject to dismissal.  No response was filed.
The
clerk=s record was due January 23, 2008,
but it has not been filed.  The clerk responsible for preparing the record in
this appeal informed the court appellant did not make arrangements to pay for
the record.  On January 31, 2008, notification was transmitted to all parties
of the court=s intention to dismiss the appeal for want of prosecution unless, within
fifteen days, appellant paid or made arrangements to pay for the record and
provided this court with proof of payment.  See Tex. R. App. P. 37.3(b).  Appellant has not provided this
court with proof of payment for the record or otherwise responded to this court=s notice. 
Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed
February 28, 2008.
Panel consists of Chief Justice Hedges and Justices
Anderson and Boyce.